IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE

AT KNOXVILLE
UNITED STATES OF AMERICA, )
Plaintiff,
V. ) No. 3:19-CR-208-TAV-HBG
THOMAS O. MACKEY,
Defendant.,

MEMORANDUM AND ORDER

All pretrial’ motions in this case have been referred to the idenigned pursuant to 28
U.S.C. § 636(b) for disposition or recommendation as appropriate. This case is before the Court
on two pretrial motions [Docs. 76 & 77] by Defendant Thomas O. Mackey requesting discovery
and disclosure of excisions evidence. Pursuant to Rule 16 of the Federal Rules of Criminal
Procedure, the Defendant asks the Court to order the Government to turn over or make available
for inspection (1) a digital video recorder (“DVR”) that was linked to his home security system
and was seized by law enforcement, (2) all discovery related to Defendant’s son Thomas Kyle
Mackey, and (3) the oral, written, or recorded statements of the Defendant, along with any other
evidence the Government intends to use in its case-in-chief at trial [Doc. 76]. The Defendant
also moves the court to order the Government to disclose all exculpatory, impeachment, and
mitigating evidence [Doc. 77].

The Government responds that it will provide a copy of the data extracted from the DVR
once the examination of the DVR is complete, that it will provide all discovery material that was
disclosed to Thomas Kyle Mackey, and that it has otherwise already disclosed the discovery to

the Defendant [Doc. 78]. The Government also contends that it will provide materials governed

|

Case 3:19-cr-00208-TAV-HBG Document 139 Filed 01/06/21 Page 1of3 PagelD #: 944
by the Jencks Act and other exculpatory and impeaching materials at the appropriate time before
trial in compliance with the Court’s Order on Discovery and Scheduling.
On November 22, 2019, prior to Defendant Thomas O. Mackey’s initial appearance, the
Court entered an Order on Discovery and Scheduling [Doc. 16], governing the provision of
discovery in this case. According to the Government’s response, it states that it provided initial
discovery to Defendant Thomas O. Mackey on January 7, 2020, and supplemental discovery the
following day. Additionally, the Government states that it will provide the data from the DVR
and the discovery provided to Thomas Kyle Mackey to the Defendant. The Court notes that
portions of the video footage from the Defendant’s home security system were played at the
evidentiary hearing on August 31, 2020. Accordingly, the Court finds that the Defendant’s
request for Rule 16 discovery [Doc. 76] is DENIED as moot, because the Court has already
ordered its production in the Order on Discovery and Scheduling and the Government has
produced the requested items.
With regard to exculpatory and impeaching evidence, the Court.finds that this request is

also governed by the Order on Discovery and Scheduling [Doc. 16]. The Order provides that

[t]he government shall reveal to the defendant and permit

inspection and copying of all information and material known to

the government which may be favorable to the defendant on the

issues of guilt or punishment within the scope of Brady -v.

Maryland, 373 U.S. 83 (1963), United States v. Agurs, 427 U.S. 97

(1976) (exculpatory evidence), and United States v. Bagley, 473

U.S. 667 (1985) (impeachment evidence). Timing of such

disclosure is governed by United States v. Presser, 844 F.2d 1275

(6th Cir. 1988).
[Doc. 16, § E]. The Order also strongly encourages the Government “to reveal Jencks Act

materials to defense counsel as soon as possible and well before the testimony of government

witnesses in order to avoid undue interruptions of trials” [Doc. 16, § O]. In its response, the

2

Case 3:19-cr-00208-TAV-HBG Document 139 Filed 01/06/21 Page 2 of 3 PagelD #: 945
Government states its intention to comply with the Court’s Order on Discovery and Scheduling.
The Court finds that it has already entered an Order directing the Government to disclose
exculpatory and impeaching evidence and, thus, the Defendant’s motion [Doc. 77] requesting a
Court order for such evidence is DENIED as moot.

Finally, the Court observes that on October 21, 2020, the Due Process Protections Act
amended Federal Rule of Criminal Procedure 5 by adding a new subsection (f), which requires
the Court in all criminal proceedings to issue an Order confirming the prosecution’s obligation to
disclose exculpatory evidence under Brady v. Maryland, 373 US. 83 (1963). and its progeny.
Pub. L. No. 116-182, 134 Stat. 894 (2020). The prosecution’s failure to disclose such evidence
in a timely manner may result in consequences, such as the exclusion of evidence, adverse jury
instructions, dismissal of charges, contempt proceedings, or sanctions by the Court.
Accordingly, the Court confirms the Government’s obligation to disclose exculpatory and
impeachment evidence to the Defendant in a timely manner.

In summary, the Court ORDERS as follows:

(1) Defendant Thomas O. Mackey’s Motion for Disclosure of
Exculpatory Evidence [Doc. 76] and Motion for, Rule 16
Discovery [Doc. 77] are DENIED as moot; and

(2) Pursuant to the Due Process Protections Act, the Court
confirms the Government’s obligation to disclose exculpatory
and impeachment evidence to the Defendant in a timely
manner and cautions that the failure to do so will result in

consequences as stated above.

IT IS SO ORDERED.
ENTER:

pre 7 rr

H. Bruce Guyton
United States Magistrate Judge

 

3

Case 3:19-cr-00208-TAV-HBG Document 139 Filed 01/06/21 Page 30f3 PagelD #: 946
